 

Case 2:20-cr-00080-Z-BR Document 27 Filed 11/20/20 [Page 1 O1UB. nteaRadDco2RT

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION NOV 2.0 2000

 

 

 

UNITED STATES OF AMERICA
By

 

Deputy
2:20-CR-80-Z-BR-(1)

Plaintiff,
Vv.

DANIEL LARA-CHAVEZ

Cr “Orn COR (OR CO? CO? COR (On

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 30, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Daniel Lara-Chavez filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Daniel Lara~-Chavez was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Daniel Lara-Chavez; and ADJUDGES Defendant Daniel Lara-Chavez guilty of
Count One in violation of 8 U.S.C. § 1326(a) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November GO , 2020.

 

MATTHEW J..KACSMARYK
ITED STATES DISTRICT JUDGE

CLERK, U.S. DISTRICT COURT
